DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicant’s election of Species 1, Fig. 1 in the reply filed on October 21, 2022 is acknowledged.  Applicant describes that Claims 1-2, 4, and 6-10 read on the elected species.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
	Thus, Applicant’s election is still deemed proper and is made FINAL.  

Status of the Claims
Based on Applicant’s election above Claims 1-10 are pending, Claims 3 and 5 are withdrawn, leaving Claims 1-2, 4, and 6-10 for examination on the merits below in the U.S. National stage application.  


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	VACUUM PUMP INCLUDING LEVITATED MAGNETIC BEARING

The disclosure is objected to because of the following informalities:
		The specification describes “a PID adjustment function” (¶ 0056, line 3 of the SUBSTITUTE SPECIFICATION, and ¶ 0060, line 3), however, it is not understood what PID actually means (one way to overcome this objection is to spell out the complete element name P__ I__ D__ (PID) with the subsequent acronym contained within parenthesis).    
Appropriate correction is required.

Statement on Claim Interpretation
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The Examiner interprets Claims 1 and 7 to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
The claim limitation:
		“a liquid transport mechanism [for] sending out the liquid stored in the liquid storage medium” (Claim 1, line 8), and 
		“cooling means for cooling a liquid storage portion” (Claim 7)
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
“liquid transport mechanism”, and
“cooling means”
coupled with functional language 
		“for sending out the liquid stored in the liquid storage medium” (Claim 1), and 
		“for cooling a liquid storage portion” (Claim 7)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1 and 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
			“a liquid transport mechanism [for] sending out the liquid stored in the liquid storage medium” (Claim 1) – The specification describes the liquid transport mechanism is the operation of thread groove 9.  With rotation of the rotor shaft 113, a pressure difference of liquid 40 is generated between the upper end and the lower end of the thread groove 9 by the action of the thread groove 9 and the lower end wall portion of the rotor shaft 113.  As a result, liquid 40 disposed in the bottom space 1 (i.e., in tank 39) is sucked up in to upper sections of pump 1 (¶ 0077).       
		“cooling means for cooling a liquid storage portion” (Claim 7) – The specification describes the cooling means as a cooling pipe (23, ¶ 0077, last line, Fig. 1) or a heatsink (15, Claim 1, ¶ 0077, Fig. 1).    
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4116592 (Cherny et al.; published on September 26, 1978) (CHERNY).  
In reference to Claim 1, CHERNY discloses 
	A vacuum pump (turbomolecular high-vacuum pump 1, Abstract, line 1 and col. 6, line 12, Figs. 1 and 2), comprising:
		a rotor blade (vanes 7, col. 6, line 17, Figs. 1 and 2);
		a rotor shaft (high-speed hollow shaft 9 + rotor 12 + hollow low- speed shaft 23, in combination, col. 6, lines 19-22 and lines 35-42) fixed to the rotor blade (7) and having a communication passage (inner space 35 that includes radial channels like 36, 37, and the channels in tank 39, col. 6, lines 59-62, Fig. 1) by which a shaft end (bottom end of 23 adjacent tank 39 as shown in Fig. 1) and a shaft outer peripheral portion (cylindrical sleeve 41 and a space defined by 41, col. 6, line 67) are communicated with each other (these structures engagingly contact each other);
		a magnetic bearing (ferromagnetic disc 56, col. 7, lines 40-45) supporting the rotor shaft (9+12+23, in combination) in a levitated manner in the air (Fig. 1);
		a rotary drive means (electric drive motor 13, col. 6, line 24 and col. 8, lines 4-16) for driving the rotor shaft (9+12+23, in combination) to rotate;
		a liquid storage portion (tank 39, col. 6, lines 65 and 66) in which liquid (lubricant 40, col. 6, line 65) is stored; and
		a liquid transport mechanism (means for lubricating the bearings 38, col. 6, lines 63 and 64, Fig. 2) that sends out the liquid (40) stored in the liquid storage portion (39) from the shaft outer peripheral portion (41) through the communication passage (35) in response to rotary drive of the rotary drive means (13).
	In reference to Claim 2, CHERNY further discloses that the liquid transport mechanism (means for lubricating the bearings 38, Fig. 1) includes an insertion member (internal surface of 41) inserted into the communication passage (internal surface of 41 is inserted into opening as 41 being screwingly inserted with the bottom portion of 23) of the shaft end of the rotor shaft (9+12+23, in combination) and a spiral groove (helical groove 43, col. 7, line 4) formed on a peripheral wall around the shaft end (wall at bottom end of 23 in Fig. 1) of the rotor shaft (9+12+23, in combination).  
	In reference to Claim 4, CHERNY also discloses that an end portion of the communication passage (35) leading to the shaft outer peripheral portion (41) is disposed in the vicinity of a tightening portion (35 narrows/tightens at central cylindrical orifice 28, col. 6, lines 43-46, Fig. 1) between the rotor shaft (9+12+23, in combination) and the rotor blade (7; this location radially located between the rotor shaft 23 and the rotor blade 7 as seen in Fig. 1).  
	In reference to Claim 6, CHERNY further discloses that the vacuum pump further comprises a recovery passage (groove providing in a bushing like in 10, 11, 24, and 25, col. 3, lines 57-60) through which the liquid (lubricant like 40 that is disposed within the confines of pump 1 and which is not located within 39) is returned to the liquid storage portion (39) via the outside of the magnetic bearing (56) and of the rotary drive means (13).  
	In reference to Claim 7, CHERNY also discloses that the vacuum pump further comprises a cooling means for cooling the liquid storage portion (39 acts as a heatsink that transfers heat from lubricant 40 an external environment outside of pump 1).  
	In reference to Claim 8, CHERNY further discloses that the cooling means is a heatsink (39 acts as a heatsink that transfers heat from lubricant 40 an external environment outside of pump 1).  
	In reference to Claim 9, CHERNY also discloses that the rotor shaft (9+12+23, in combination) is provided with a radial protrusion (A, Examiner’s ANNOTATED Fig. 1 of CHERNY).  
	In reference to Claim 10, CHERNY further discloses that a partition wall (B, Examiner’s ANNOTATED Fig. 1 of CHERNY) is formed in a fixed portion (B is fixedly attached a fixed location/portion of a horizontal structure at the end of the lead line of reference numeral 50 in Fig. 1) located on an outer periphery of the protrusion (A, Examiner’s ANNOTATED Fig. 1 of CHERNY).
		 
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2011/0123328, EP2628957A1, and JP2006266248A show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday December 8, 2022	

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746